IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

UNITED STATES OF AMERICA

v. Case No. S (a

NOAH D. STIRN
/

 

PETITION FOR WRIT OF HABEAS CORPUS
AD PROSEQUENDUM

The United States of America respectfully shows unto the Court:

1. A Complaint is pending in this Court against NOAH D. STIRN
in the above styled case, and is set for first appearance as to said defendant in
Pensacola, Florida, on May 20, 2019, at 32 p.m.

2. The defendant is now confined in the custody of the Warden, Blackwater
River Correctional and Rehabilitation Facility, Milton, Florida.

3. It is necessary to have said defendant before this Court for first

appearance as aforesaid.

 
WHEREFORE, the United States of America PRAYS that this Honorable
Court issue a writ of habeas corpus ad prosequendum, directing any United States
Marshal to proceed to the aforesaid institution and take into custody the body of
the said defendant and have him before this Court at the time and place above
specified for said proceedings and upon completion of the case to return the
defendant to the custody of the official in charge of the said defendant; and also
directing the official in charge to deliver the defendant into the custody of any
United States Marshal or his duly authorized representative for said proceedings.

This 19% day of May, 2019.

Respectfully submitted,

LAWRENCE KEEFE
United States Attorney

  

  

 

DAVED L. GOLDBERG
Assistant United States Att
Northern District of Florida
Member of the Maryland Bar

21 East Garden Street, Suite 400
Pensacola, Florida 32502

(850) 444-4000

mey
